April 23, 2012 VIA EDGAR Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 RE: Principal Life Insurance Company Variable Life Separate Account Principal Variable Universal Life Income II Registration Statement on Form N-6 File No. 333-146896 I am Counsel for the above-referenced Registrant, and have reviewed the attached post-effective amendment which is being filed pursuant to Rule 485(b) under the Securities Act of 1933. I hereby represent that the amendment does not contain disclosures which would render it ineligible to become effective pursuant to Rule485(b). Sincerely, /s/ Charles M. Schneider Charles M. Schneider Counsel
